Citation Nr: 0109267	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1952 to 
July 1954.  He died in March 1992.  The appellant is the 
veteran's widow.

This appeal arises from an August 1998 rating decision of the 
Newark, New Jersey, Regional Office (RO) which denied 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  The notice of disagreement was received in March 
1999.  The statement of the case was issued in March 1999.  
The appellant's substantive appeal was received in April 
1999, and the case was subsequently certified to the Board of 
Veterans' Appeals (Board).

In a statement received in June 1998, the appellant noted 
that her claim for DIC had included a claim for death pension 
benefits.  It appears the RO has yet to develop that issue.  
The issue of appellant's entitlement to death pension 
benefits is not inextricably intertwined with the current 
appeal, and it is referred to the RO for the appropriate 
action.


REMAND

The present claim originated when the appellant filed an 
application for dependency and indemnity compensation on VA 
Form 21-534, in October 1992.  The appellant contends that 
the veteran's death was caused by treatment he received at 
the Lyons VA Medical Center (VAMC) in 1986.  Specifically, 
she asserts he received a blood transfusion at that facility 
on August 12, 1986, and that, shortly thereafter, laboratory 
studies revealed the presence anti-Jk/b antibodies.  She 
maintains that the presence of this blood anomaly caused her 
husband's untimely death.  

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.  

In support of her claim, the appellant submitted a 
Transfusion Reaction Report from the Morristown Memorial 
Hospital.  In that report, dated in August 1986, the medical 
director of the blood bank reported that the veteran had been 
found to have low-titered IgG anti-Jk/b antibodies, causing a 
non-hemolytic, delayed Comb's positive transfusion reaction.  
It was noted that the veteran had received four units of 
blood on August 12 and 13, 1986, and that, by August 20, the 
positive anti-Jk/b was seen.  The director stated this was 
consistent with past transfusion sensitization to Jk/b, with 
recent re-stimulation by the August 12 units, and subsequent 
anamnestic response.  Noting that the veteran had denied 
previous transfusion, the director stated that the 
possibility of current primary sensitizations to Jk/b by the 
August 12 units could not be ruled out.  However, the 
director said it seemed unlikely, since it took a long time 
for anti-Jk/b to develop.  The director further indicated 
that the veteran had been told he had anti-Jk/b, and that he 
needed to be careful about being re-exposed to Jk/b positive 
cells.

In an effort to properly address the appellant's contentions, 
the RO asked a VA hematologist to state whether it is at 
least as likely as not that the transfusion in 1986 caused a 
blood disease, and, if so, whether it is at least as likely 
as not that the blood disease contributed substantially or 
materially to the cause of the veteran's death.  The opinion 
obtained by the RO, however, failed to adequately address 
this issue.  

Dated in September 1998, the VA examiner's report indicated 
that testing in August 1986 had revealed the presence of 
"anti-Jk/a antibodies".  In this regard, he stated the 
veteran did not suffer from any blood disorder related to the 
transfusion he had received in 1986.  The examiner further 
opined that the veteran's cause of death was not related to 
the presence of the "anti-Jk/a antibody".  The report 
contains no reference to "anti-Jk/b antibodies".

The Board believes that the examiner's discussion of anti-
Jk/a antibodies instead of anti-Jk/b antibodies is likely the 
result of a typographical error.  However, as there is no 
evidence to support this theory, such a finding would be mere 
conjecture on our part.  Further, the status of a disability 
is a medical determination which must be made from the 
records, without resort to independent medical judgment by 
the Board.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Accordingly, this matter must be remanded in order to obtain 
a medical opinion that fully addresses the contentions of the 
appellant in light of the facts of the case.

In addition to the foregoing, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet.App. 477 (1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) 
(per curiam), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, ___ Vet. App. ___, No. 99-1788 (Feb. 
22, 2001), see also Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGC PREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons and 
those stated above, a remand is required.  

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore REMANDED 
to the RO for the following action:

1.  The RO should inform the appellant that a 
medical statement from a medical professional 
attesting to a relationship between the 
presence of anti-Jk/b antibodies in the 
veteran's blood and the cause of his death 
would be useful in establishing her claim for 
DIC under the provisions of 38 U.S.C.A. 
§ 1151.  She should also be advised that such 
an opinion should include a finding that the 
the presence of anti-Jk/b antibodies in the 
veteran's blood was the result of the 
transfusion he received at the Lyons VAMC in 
August 1986.  The RO should also request that 
the appellant complete the necessary 
authorization for VA to obtain the veteran's 
terminal medical records from the Muhlenberg 
Hospital.  Once obtained, the RO should 
permanently associate them with the claims 
file.

2.  Upon completion of the above development, 
the claims folder, to include a copy of this 
Remand, should be forwarded for review by a VA 
hematologist.

a.  The reviewing physician should be 
asked to determine whether it is at least 
as likely as not that the low-titered IgG 
anti-Jk/b antibodies discovered on August 
20, 1986, at Morristown Hospital were the 
result of the transfusion the veteran 
received at the Lyons VAMC on August 12, 
1986.  Further, the examiner should be 
asked to state whether it is at least as 
likely as not that the presence of anti-
Jk/b antibodies caused, contributed 
substantially or materially, or combined 
with any other condition or abnormality 
to cause the veteran's death.

b.  The reviewing physician should be 
advised that it must be shown that there 
was a causal connection between the 
transfusion and the veteran's death, and 
not just a casual connection.  The 
reviewing physician should consider all 
material evidence contained in the claims 
folder.  The reasons for any conclusions 
made by the reviewing physician should be 
discussed in detail.  It would also be 
helpful if the reviewing physician would 
address the significance, if any, of the 
previous report which mentioned "anti-
Jk/a antibodies".

3.  The RO should then review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and 
satisfied.

4.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358.  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).

